DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgment is made of Amendment filed June 24, 2021.  Claims 26, 31-32 and 34-39 are amended.  Claim 33 is canceled.  Claims 1-10, 26-32 and 34-39 are pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-30 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way 
Regarding claim 26, in lines 8-10, Applicant recites that the at least one first waveguide extends substantially horizontally “proximal to the center line of the interior recess” when the troffer housing is mounted in the ceiling.  In Applicant’s Remarks, Applicant points to at least paragraphs [0096] and [0099] of the present Specification for providing the requisite support for the recitation “proximal to the center line of the interior recess”.  After reviewing the cited paragraphs and corresponding drawings, it appears Applicant is pointing to the embodiment(s) illustrated in Figures 8-9B where the waveguide extends vertically “proximal to the center line of the interior recess”.  However, claim 26 also recites that a first plurality of LEDs extend “along at least a portion of the first side of the interior recess” and recites that the at least first waveguide “extends substantially horizontally”, thus appearing to be directed to the embodiment illustrated in Figure 10 which illustrates the LEDs extending along the first side of the interior recess and the first waveguide extending substantially horizontally proximal to the side of the recess, not “proximal to a center line of the interior recess”.  Similarly, Applicant recites that the at least one second waveguide extends substantially horizontally “proximal to the center line of the interior recess”.  Again this is inconsistent with the recitations that the second plurality of LEDs extend along a portion of the second side of the interior recess and the second waveguide “extends substantially horizontally”.  Accordingly, Applicant appears to be improperly joining embodiments, thus the claim contains subject matter which was not described in the specification in 
Similarly in claim 39, in lines 7-9, Applicant recites that the at least one first waveguide extends substantially horizontally “proximal to a center line of the interior recess” when the troffer housing is mounted in the ceiling.   In Applicant’s Remarks, Applicant points to at least paragraphs [0096] and [0099] of the present Specification for providing the requisite support for the recitation “proximal to the center line of the interior recess”.  After reviewing the cited paragraphs and corresponding drawings, it appears Applicant is pointing to the embodiment(s) illustrated in Figures 8-9B where the waveguide extends vertically “proximal to the center line of the interior recess”.  However, claim 39 also recites that the at least first waveguide “extends substantially horizontally”, thus appearing to be directed to the embodiment illustrated in Figure 10 which illustrates the first waveguide extending substantially horizontally proximal to the side of the recess, not “proximal to a center line of the interior recess”.  Accordingly, Applicant appears to be improperly joining embodiments, thus the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 

Allowable Subject Matter
Claims 1-10, 31-32 and 34-38 are allowed.

Response to Arguments
Applicant’s arguments filed June 24, 2021 with respect to the rejections of claims 26-30 and 39 under 35 USC 112(a) have been considered but are not persuasive.  As set forth in the rejections above, Applicant’s amendment to claims 26 and 39 appears to  improperly join separate embodiments of Applicant’s invention, specifically the separate embodiments of Figures 8-9B and Figure 10, thus the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Accordingly, the rejections are maintained.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P GRAMLING/           Primary Examiner, Art Unit 2875